

EXHIBIT 10.1


AMENDMENT NO. 4 TO THE INTERNATIONAL DRILLING CONTRACT-LAND




This AMENDMENT NO. 4 TO THE INTERNATIONAL DRILLING CONTRACT-LAND (hereinafter
referred to as “Amendment No. 4”) is made and entered into as of April 23rd,
2010 (hereinafter referred to as the “Effective Date of Amendment No.4”) by and
between:


- ZION OIL & GAS INC., a corporation organized under the laws of State of
Delaware USA having offices at 6510 Abrams Road, Suite 300 Dallas, Texas 75231
USA and at 15 Bareket St. North Industrial Park Caesarea, 38900, Israel
(hereinafter referred to as “Operator”), and


- ALADDIN MIDDLE EAST LTD., a corporation organized under the laws of State of
Delaware USA having offices at 123 South Market, Wichita Kansas 67202 USA and at
Sogutozu Caddesi No: 23 Balgat 06520 Ankara, Turkey (hereinafter referred to as
“Contractor”).


Each of “Operator” and “Contractor” shall sometimes hereinafter individually be
referred to as a “Party”, and collectively as the “Parties”.


WHEREAS, Operator and Contractor entered into an International Daywork Drilling
Contract-Land dated September 12, 2008, as amended by Amendment No. 1 dated
December 7, 2008, Amendment No. 2 dated April 13, 2009, and Amendment No.3 dated
December 17, 2009 (as so amended or modified the “Contract”) and a Protocol with
respect to the Contract dated June 18, 2008, an Amendment to Protocol dated July
31, 2008, and a Protocol No. 2 dated December 7, 2008;


WHEREAS, Article 201 of the Contract provides that the term of the Contract
shall be for a period of drilling at least one exploration well or an additional
well to be mutually agreed by the Parties, unless terminated in accordance with
Article 202 of the Contract;


WHEREAS, to date the Contractor has drilled the 'Ma'anit-Rehoboth #2' and the
'Elijah #3' wells of Operator;


WHEREAS, Operator now desires to have one more well (the ‘Ma'anit-Joseph #3’
well - hereinafter the “Well”) drilled by Contractor, and Contractor desires to
drill such Well for Operator all in accordance with the terms and conditions of
the Contract except as otherwise agreed in this Amendment No.4;


WHEREAS, Parties wish to extend the term of the Contract defined in Article 201
of the Contract to apply to the Well;


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Amendment No. 4 and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree to amend the Contract as follows:


1. DEFINITIONS


All terms in this Amendment No. 4 shall have the same meaning as in the
Contract, unless otherwise defined in this Amendment No. 4.


2. TERM OF THE CONTRACT


The Parties hereby agree to extend the term of the Contract for the period
necessary to drill the Well to a depth of 5,900 meters and complete any workover
of the Well as may be determined by the Operator.
 
 
 

 

 
If for any reason whatsoever the Operator is unable to proceed or continue with
drilling of the Well, the Operator is entitled to terminate the Contract
forthwith upon notice to the Contractor.


3. TAXES


Article 608 of the Contract is hereby deleted in full and shall be read in its
entirety as follows:


“608 TAXES


Contractor agrees to prepare and timely file all required income or other tax
returns or declarations required by the government of the area where the
Drilling Rig operates.”


The Parties declare that this amendment to Article 608 shall not apply
retroactively and all rights and obligations of the parties accruing prior to
this date under Article 608 shall remain in full force and effect.


4. STANDBY RATE & SET OFF


(a)              The Parties agree that until the Operating Rate or Moving Fee
shall become applicable with respect to the Well (the “Commencement Date”), the
Standby without Crew Rate shall be paid by Operator to the Contractor as of the
Effective Date of Amendment No.4.


(b)           Notwithstanding that there has not occurred a demobilization of
the Drilling Rig, the Operator has paid the Demobilization Fee in full as noted
in Amendment No. 3. Therefore, the Parties hereby agree that the Operator will
be entitled, at a mutually agreed future time, to set off or otherwise recover
the sum of $550,000 paid as the Demobilization Fee.


(c )              Provided that the Commencement Date of the Well has not
occurred, prior to initial payment to Contractor for the purchase of the
Drilling Rig in accordance with such terms as shall be agreed pursuant to that
certain MOU dated April 9, 2010 between the Parties concerning the establishment
of a jointly held drilling operations entity, the Parties agree that the Standby
Rate payable shall thereafter be reduced in accordance with a mutually agreed
amount.


5. INSURANCE


The Contractor shall reimburse the Operator, upon demand and evidence of
payment, for any sums expended by Operator for insurance coverage obtained,
maintained and / or paid for by Operator which Contractor was or is obligated
for under Appendix B of the Contract, but which was not obtained or maintained
for any reason whatsoever by the Contractor; provided in all circumstances that
Contractor instructed Operator to obtain and / or maintain such insurance
coverage. Nothing herein shall imply or impose any liability, obligation or
responsibility on Operator to obtain and maintain any insurance imposed on
Contractor under the Contract; and Contractor is not relieved of any such
obligation or responsibility.


On May 6, 2010 the Contractor instructed the Operator to obtain the following
insurance coverage for the drilling rig on Contractor’s behalf: fire, burglary,
earthquake, and natural disaster.


6.  ADVANCE


The Operator has advanced to the Contractor the sum of $750,000 (the “Advance”).
The Advance shall be applied from time to time until full depletion, to any
subsequent monies due and owing to Operator by the Contractor (other than for
payment of the Standby without Crew Rate prior to the Commencement Date) under
the Contract or otherwise.


7.   SURVIVAL OF TERMS


Unless otherwise stated in this Amendment No.4, all terms and conditions of the
Contract shall remain in full force and effect.
 
 
 

 

 
This Amendment No.4 shall constitute an integral part of the Contract.


8. COUNTERPARTS


This Amendment No. 4 may be executed in multiple counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.




IN WITNESS WHEREOF, each of the Parties has caused this Amendment No. 4 to be
signed by its duly authorized officer on date first noted above.




ZION OIL & GAS, INC.
ALADDIN MIDDLE EAST LTD.
       
/s/ Richard Rinberg                     
/s/ Huseyin Cetin Mumcuoglu           
Richard Rinberg, CEO
Huseyin Cetin Mumcuoglu,
 
General Manager












